DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the preliminary amendment of the application 17/428,531, including a substitute specification, amendments to the and claims, and addition of claims 9-15, is acknowledged.



Claim Objections

Claim 13 is objected to because of the following informalities:  In claim 13, “baring” should be --bearing--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suyama et al., U. S. Patent Application Publication 2020/0282828.

Suyama et al. shows a power transmission device 100 in figures 1 and 2.  Figure 2 shows more clearly the arrangement and interconnections of the elements, and figure 1 shows more clearly the details of the structure.
	Motor 2 includes a rotor 21.
	A first planetary reduction gear 31 is connected downstream of the motor 2 and includes a sun gear S31.
	A second planetary reduction gear 32 is connected downstream of the first planetary reduction gear 31 and includes a sun gear S32.
	A differential gear 4 is connected downstream of the second planetary reduction gear 32 and includes a differential case D4/C32 (“the differential case D4 is formed unitarily with the second carrier C32” [0027], lines 4-6).

	The first planetary reduction gear 31, the second planetary reduction gear 32, and the differential gear 4 are arranged in a case member 1/14.  Paragraph [0019] describes the case supporting member 14 as including a portion 141 having one end “integrally fixed to the case body 11 of the case 1” (lines 10-12) and another end integrally fixed with second supporting member portion 142.
	As shown in the upper half of figure 1, a portion C32 of the differential case D4/C32 positioned between the first planetary reduction gear 31 and the second planetary reduction gear 32 is supported at an inner circumference side of a portion 142 of the case member 1/14 with a first bearing 66 being interposed.
(claim 1)

	With the second planetary reduction gear 32, the sun gear S32 is an input element ([0025], lines 1-2), a carrier C32 is an output element, and a ring gear R32 is a fixed element, as most clearly shown in figure 2.
	The differential case D4/C32 is integrally formed with the carrier C32.
(claim 2)


(claim 3)

	In an inner circumference position of the first bearing 66, an output element C31 of the first planetary reduction gear 31 and an input element S32 of the second planetary reduction gear 32 are engaged (fig. 1; [0025], lines 6-7).  
(claim 4)

	The case member 1/14 has a wall part, part of portion 142, projecting between the first planetary reduction gear 31 and the second planetary reduction gear 32.
	The first bearing 66 is arranged at an inner circumference of the wall part (142).
(claim 5)

	An outer circumference part of the differential case D4/C32 positioned between the first planetary reduction gear 31 and the second planetary reduction gear 32 is supported at the inner circumference side of the portion of the case member 1/14 with the first bearing 66 being interposed.
(claim 6)

	The differential gear 4 includes bevel gears housed inside the differential case D4/C32.
(claim 14)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. in view of Wirth, DE 10 2012 009 346, a machine translation of which is attached as an Office Action appendix.

	Suyama et al. discloses a power transmission device as discussed in the rejection of claim 6 above, and further discloses the first bearing 66 overlaps the second planetary reduction gear 32 in an axial direction. (claim 8)

Suyama et al. does not disclose that the first bearing 66 overlaps the first planetary reduction gear 31 in a radial direction.
(claim 7)

	Wirth discloses a power transmission device 10 similar to that of Suyama et al. in that it includes a motor 30 with a rotor 32 (fig. 3), a first planetary reduction gear 11 downstream of the motor 30, a second planetary reduction gear 12 downstream of the first planetary reduction gear 11, a differential gear 20 downstream of the second planetary reduction gear 12, and a driveshaft 


	The first bearing 17, being radially outside of the first planetary reduction gear ring gear 11d, overlaps the first planetary reduction gear 11 in a radial direction.
(claim 7)

	The first bearing 17 overlaps the second planetary reduction gear 12 in an axial direction.
(claim 8)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first bearing radially overlap the first planetary reduction gear in the power transmission device of Suyama et al. in view of Wirth because such an arrangement results in a lighter, shorter structure.  Wirth shows two embodiments of a transmission device in figures 1 and 2.  The two transmission devices have the same major components (planetary reduction gears, etc.) with all of the same connections between elements, such as a direct connection between the carrier 11c of the first planetary reduction gear 11 and 

Allowable Subject Matter

Claims 9-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following discloses a power transmission device including a motor with a rotor, a first planetary reduction gear connected downstream of the motor, a second planetary reduction gear connected downstream of the motor, a differential gear connected downstream of the second planetary reduction gear, a driveshaft penetrating the rotor and sun gears of the two planetary 

JP 5-116549 (Sakakibara et al.) May 1993.
U. S. Patent 6,401,850 (Bowen) June 2002 - differential case is supported by a bearing in a wall of a case between a stepped planetary gearset and a motor.
U. S. Patent 8,049,384 (Wilton et al.) November 2011 - (fig. 6)
EP 2511570 (Smetana) October 2012.
U. S. Patent 8,499,868 (Fuechtner et al.) August 2013 - a portion of a differential carrier is positioned between first and second planetary reduction gears, and is supported through a bearing on a case member.  
CN 106696670 (Littlefield et al.) May 2017.
U. S. Patent 10,247,294 (Biermann et al.) April 2019.
U. S. Patent 10,253,857 (LaForce) April 2019.
U. S. Patent 10,746,278 (Wakui) August 2020.
U. S. Patent 11,014,455 (Suyama et al.) May 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659